Stacy, C. J.
Tbe question for decision is whether tbe statements in tbe nature of confessions made by tbe defendants were properly admitted in evidence. S. v. Exum, 213 N. C., 16, 195 S. E., 7. Tbe answer depends on whether tbe law pronounces them voluntary or involuntary. S. v. Farrell, 223 N. C., 804.
It is conceded that if tbe evidence in respect of tbe voluntariness of the statements were merely in conflict, tbe court’s determination would be conclusive on appeal. S. v. Hairston, 222 N. C., 455, 23 S. E. (2d), 885; S. v. Smith, 221 N. C., 400, 20 S. E. (2d), 360; S. v. Whitener, 191 N. C., 659, 132 S. E., 603; S. v. Christy, 170 N. C., 772, 87 S. E., 499; S. v. Page, 127 N. C., 512, 37 S. E., 66; S. v. Burgwyn, 87 N. C., 572. Equally well established, however, is tbe rule that “wbat facts amount to such threats or promises as make confessions not voluntary and admissible in evidence is a question of law, and tbe decision of tbe judge in tbe court below can be reviewed by this Court.” S. v. Andrew, 61 N. C., 205; S. v. Manning, 221 N. C., 70, 18 S. E. (2d), 821; S. v. Crowson, 98 N. C., 595, 4 S. E., 143. And further, where a “person in authority” offers some suggestion of hope or fear, S. v. Livingston, 202 N. C., 809, 164 S. E., 337; S. v. Grier, 203 N. C., 586, 166 S. E., 595, *27to one suspected of crime and thereby induces a statement in the nature of a confession, the decisions are at one in adjudging such statement to be involuntary in law, and bence incompetent as evidence. S. v. Anderson, 208 N. C., 771, 182 S. E., 643; Annotation 7 A. L. R., 423.
What are the effective considerations here?
The defendants were in jail at Danville, Virginia, under a charge of highway robbery committed in that State on 16 March, 1943. Officers from this State went to Danville to interrogate them in respect of the Swanson murder at Jamestown, North Carolina, on the night of 19 February, 1943. They were questioned on a number of occasions, including at the end the greater part of two days, 30 and 31 March, and they repeatedly told the officers they had no statement to make in respect of the Swanson case. Finally, they made the statements in the nature of confessions as above set out. Over objections, these statements were admitted in evidence against them.
A free and voluntary statement in the nature of a confession is deserving of the highest credit, because it is! presumed to flow from the strongest sense of guilt, but any statement wrung from the mind by the flattery of hope, or by the torture of fear, comes in such questionable shape as to merit no consideration. S. v. Patrick, 48 N. C., 443; S. v. Roberts, 12 N. C., 259. “Confessions are to be taken as prima facie voluntary, and admissible in evidence, unless the party against whom they are offered allege and show facts authorizing a legal inference to the contrary”—Dillard, J., in S. v. Sanders, 84 N. C., 729; S. v. Alston, 215 N. C., 713, 3 S. E. (2d), 11; S. v. Grass, 223 N. C., 31, 25 S. E. (2d), 193.
As bearing upon the influence which produced the defendants’ statements in the nature of confessions, whether prompted by the love of truth or induced by hope or fear, the record poses the following pertinent inquiries: Why was it a part of Zimmerman’s “scheme” to tell the defendants “they were liable to pay the death penalty” in Virginia? Why did he tell them that in North Carolina “as to what will be done with you will be left to the jury and the court” ? What impression did he intend to leave by these statements? Just before the admissions were made, Elmer Biggs wanted to know “something about first degree aiid second degree charge in North Carolina.” lie had already been informed “that under the law in Virginia they were liable to pay the death penalty.” Where did Elmer Biggs, a boy 20 years of age, get his knowledge of criminal procedure in this State and the idea that under the North Carolina law, second degree murder carries a maximum penalty of 30 years, and, in addition, the parole system obtains here? What was the purpose of discussing these considerations in connection with the Virginia statute (Va. Code 1942, sec. 4405), which prescribes death or *28life imprisonment as punishment for robbery with firearms? What bearing could they have had on the Swanson murder, except to induce an expression on the subject different from the repeated protestations of the defendants that they had no statement to make in' respect of the matter ?
We think the statements in the nature of confessions made by the defendants must be regarded as arising out of circumstances which render them involuntary, and, therefore, incompetent as evidence. The decision in S. v. Livingston, supra, and the eases there cited, would seem to be in direct support of the position. To say that no inducement was offered by “those in authority” would be to deny the natural import of the language used and the suggestions made, and withal the situation created by the presence of the solicitor. The effort of the trial court to obtain some satisfactory explanation of the sudden change on the part of the defendants appears to have been fully justified. The ease is equally as strong, if not stronger, than S. v. Anderson, supra, where a new trial was granted because of similar suggestions made by a State’s witness.
It is true, there is ample evidence to convict the defendants without their statements in the nature of confessions. But this in no way affects the competency • or materiality of the statements. They undoubtedly weighed heavily against the defendants. The law commands the death penalty only after a hearing free from error.
On the record as presented, a new trial seems necessary. It is so ordered.
New trial.